DETAILED ACTION
	This is a final office action on the merits in response to communications on 7/28/2022.  Claim 1-20 are cancelled.  Claim 35 is newly added.  Claims 21-35 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because of new amendments thus the arguments do not apply to the current rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
said user interface logic is further configured to allow the user to select each of the plurality of waypoints and change the nature of the selected waypoint; 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 26-30, 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crampe et al. (US 2004/0169673) in view of Haddad (US 2009/0089081), Kang et al (US 2007/0270685), Hauck et al. (US 20070198008) and Jacobson (Dov Jacobson, AvantGuard: exploring the distribution of autonomy, 2005, Proc. of SPIE Vol. 5805, pages 411-422).
Regarding claim 21, Crampe et al. teaches:
an electronic control unit and a memory (at least fig. 1 [0023]-[0026] discuss computer 102); 
a medical device system (at least figs. 1-5, 8-10, [0024]-[0080] discuss surgical/calibrated instrument 118, in particular at least [003] discuss surgical instrument 118 aligns with virtual instrument, [0050] discuss “When the surgical instrument enters a field of view of the acquired image, the corresponding virtual instrument is superimposed on the image in both image content fields, as shown in one embodiment illustrated in FIG. 9”;  [0076] discuss “implant display page 258 are shown with overlaid virtual instruments 370 “, “virtual instrument associated with the U-handle, having an appropriate tip is shown with a virtual implant 372 (which is a pedicle screw)” ; [0080] discuss calibrated instrument 118, and displaying virtual ); and 
a bedside interface device comprising a display panel configured to allow a user to communicate with a plurality of diagnostic or therapeutic systems that includes said medical device system, said bedside interface device including user interface logic stored in the memory configured to be executed by said electronic control unit and further configured to display on said display panel a user interface which includes a first group of buttons corresponding to the plurality of diagnostic and therapeutic systems (at least figs. 1-10, [0024]-[0080] discuss display monitor 106, GUI 112, discuss main menu 204;     in particular at least [0065] discuss “the top part of the main menu 204 displays a menu bar 310. The menu bar 310 includes four menu bar icons 316-322 each representing a respective one of the categories of functionality shown in FIG. 3; namely: the instrument calibration selection 206 represented by an instrument calibration icon 316 that resembles the three dimensional instrument locator 119; the patient imaging selection 208 represented by a patient imaging icon 318 resembling the fluoroscope 117; the implant preparation and installation selection 210 represented by an implant icon 320 that resembles a vertebra containing an implant…The menu bar 310 further includes a right and a left button 324a,324b (which could be replaced by any equivalent widget) that is associated with a respective key on the keypad 114 and indicates the keys that can be used to change the selected menu bar icon (or other vertically offset selection set in procedural display pages). The right and left buttons 324a, 324b are preferably also selectable by the mouse, if such an input device is available);
said user interface logic is further configured to receive from the user a user input from said display panel, said user interface logic being further configured to allow the user to select one button from said first group of buttons according to said user touch input to thereby select a corresponding one of said plurality of diagnostic and therapeutic systems and to present, in response to said user selection, an application-specific user interface on said display panel that enables access to and control of said one user-selected diagnostic and therapeutic system; 
wherein a user-selected diagnostic and therapeutic system comprises said medical device system, and wherein said user interface logic is further configured to allow the user to interact with said application-specific user interface to acquire user input corresponding to a command for the medical device system, and wherein said electronic control unit is configured to communicate the command to the medical device system;
(at least figs. 1-10, [0024]-[0080] discuss display monitor 106, GUI 112, discuss main menu 204;     in particular at least [0065] discuss “the top part of the main menu 204 displays a menu bar 310. The menu bar 310 includes four menu bar icons 316-322 each representing a respective one of the categories of functionality shown in FIG. 3; namely: the instrument calibration selection 206 represented by an instrument calibration icon 316 that resembles the three dimensional instrument locator 119; the patient imaging selection 208 represented by a patient imaging icon 318 resembling the fluoroscope 117; the implant preparation and installation selection 210 represented by an implant icon 320 that resembles a vertebra containing an implant…The menu bar 310 further includes a right and a left button 324a,324b (which could be replaced by any equivalent widget) that is associated with a respective key on the keypad 114 and indicates the keys that can be used to change the selected menu bar icon (or other vertically offset selection set in procedural display pages). The right and left buttons 324a, 324b are preferably also selectable by the mouse, if such an input device is available;               at least fig. 3 [0047]-[0051] discuss installation selection 210, selection of the implant sire preparation selection 252 displays the prepare implant sire display page 254;  discuss “When the site is prepared, the surgical team selects the main menu 204 and is returned to the implant preparation and installation selection, in which the suggested action is implant installation 256”, discuss “When ready, the surgical team is presented with an install implant display page 258, after affirming the implant installation selection 256…A select screw (or implant) size (or size and type) widget is provided to permit the surgical team to select one of a catalog of implants that is to be inserted at the implant site”)
Crampe et al. does not explicitly teach:
display panel includes a touch-responsive display panel;
user input includes user touch input;
user input includes user touch input from said touch-responsive display panel;
However, Haddad teaches:
display panel includes a touch-responsive display panel;
user input includes user touch input;
user input includes user touch input from said touch-responsive display panel;
(at least [0038] discuss display device 94 may include a touch-screen display device capable of receiving inputs from an orthopaedic surgeon 100. That is, the surgeon 100 may provide input data to the computing device 62, such as making a selection from a number of on-screen choices, by simply touching the screen of the display device 94) to be simple ([0038]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with display panel includes a touch-responsive display panel; user input includes user touch input; and user input includes user touch input from said touch-responsive display panel as taught by Haddad to be simple.

Further, Crampe et al. does not explicitly teach:
medical device system including a robotic medical device system in communication with said electronic control unit;
However, Kang et al. teaches:
medical device system including a robotic medical device system in communication with said electronic control unit
	also wherein said electronic control unit is configured to communicate the command to the robotic medical device system;
	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode may be selected manually by the user (e.g., using a selection button represented graphically on the display device 23 or a mode switch located on the haptic device 30 and/or the computing system 20) and/or automatically by a controller or software process”) to perform a procedure on a patient [0034]-[0049], [0088]-[0093]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with medical device system including a robotic medical device system in communication with said electronic control unit, and also wherein said electronic control unit is configured to communicate the command to the robotic medical device system as taught by Kang et al. to perform a procedure on a patient.

Further, Crampe et al. does not explicitly teach:
wherein said user interface logic is further configured to allow the user to create a plurality of waypoints;
However, Hauck et al. teaches:
	wherein said user interface logic is further configured to allow the user to create a plurality of waypoints (at least fig. 15-16, [0103]-[0123] discuss display 156, user interface 166, target points 204, waypoints 202, in particular at least [0111] discuss “the user designates a plurality of waypoints 202, including a first waypoint 202a (i.e., a starting point) and a final waypoint 202b (i.e., an endpoint), on the graphical representation of heart chamber 152. The first and final waypoints 202a, 202b may be substantially co-located such that navigation path 200 is a substantially closed loop (e.g., a closed loop around a the pulmonary veins) … The user may further identify at least one target point 204 on the navigation path where a therapy is to be administered or a diagnosis is to be performed. The at least one target point 204 may, but need not, correspond to a waypoint 202”) to define a navigation path ([0103]-[0123]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with wherein said user interface logic is further configured to allow the user to create a plurality of waypoints, as taught by Hauck et al.  to define a navigation path.

Further, Crampe et al. does not explicitly teach:
wherein said user interface logic is further configured to allow the user to select each of the plurality of waypoints and change the distance of the selected waypoint above a surface;
However, Jacobson teaches:
	wherein said user interface logic is further configured to allow the user to select each of the plurality of waypoints and change the distance of the selected waypoint above a surface (at least pages 418 figs. 6.2a-6.2b discuss waypoints, “waypoints can be established – and dragged anywhere. The waypoint altitude can also be easily adjusted - either with a slider in the properties window or by dragging with a mouse button chord”) to be easy (pages page 418);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. wherein said user interface logic is further configured to allow the user to select each of the plurality of waypoints and change the distance of the selected waypoint above a surface as taught by Jacobson to be easy.

Regarding claim 22, Crampe et al. teaches:
where said application-specific user interface of said user-selected diagnostic or therapeutic system comprises at least one application-specific second button displayed on said display panel that is different from said first group of buttons (at least figs. 1-10, [0024]-[0080] discuss display monitor 106, GUI 112, discuss main menu 204;     in particular at least [0065] discuss “the top part of the main menu 204 displays a menu bar 310. The menu bar 310 includes four menu bar icons 316-322 each representing a respective one of the categories of functionality shown in FIG. 3; namely: the instrument calibration selection 206 represented by an instrument calibration icon 316 that resembles the three dimensional instrument locator 119; the patient imaging selection 208 represented by a patient imaging icon 318 resembling the fluoroscope 117; the implant preparation and installation selection 210 represented by an implant icon 320 that resembles a vertebra containing an implant…The menu bar 310 further includes a right and a left button 324a,324b (which could be replaced by any equivalent widget) that is associated with a respective key on the keypad 114 and indicates the keys that can be used to change the selected menu bar icon (or other vertically offset selection set in procedural display pages). The right and left buttons 324a, 324b are preferably also selectable by the mouse, if such an input device is available;               at least fig. 3 [0047]-[0051] discuss installation selection 210, selection of the implant sire preparation selection 252 displays the prepare implant sire display page 254;  discuss “When the site is prepared, the surgical team selects the main menu 204 and is returned to the implant preparation and installation selection, in which the suggested action is implant installation 256”, discuss “When ready, the surgical team is presented with an install implant display page 258, after affirming the implant installation selection 256…A select screw (or implant) size (or size and type) widget is provided to permit the surgical team to select one of a catalog of implants that is to be inserted at the implant site”;   at least figs. 7, 8 show buttons 342a, 342b different from menu 204 at least in locations); 

Regarding claim 23, Crampe et al. teaches:
wherein said user interface logic is configured to present on said display panel, for each one of said plurality of diagnostic or therapeutic systems when selected by the user, a respective application-specific user interface that enables access to and control of said user-selected diagnostic or therapeutic system (at least figs. 1-10, [0024]-[0080] discuss display monitor 106, GUI 112, discuss main menu 204;     in particular at least [0065] discuss “the top part of the main menu 204 displays a menu bar 310. The menu bar 310 includes four menu bar icons 316-322 each representing a respective one of the categories of functionality shown in FIG. 3; namely: the instrument calibration selection 206 represented by an instrument calibration icon 316 that resembles the three dimensional instrument locator 119; the patient imaging selection 208 represented by a patient imaging icon 318 resembling the fluoroscope 117; the implant preparation and installation selection 210 represented by an implant icon 320 that resembles a vertebra containing an implant…The menu bar 310 further includes a right and a left button 324a,324b (which could be replaced by any equivalent widget) that is associated with a respective key on the keypad 114 and indicates the keys that can be used to change the selected menu bar icon (or other vertically offset selection set in procedural display pages). The right and left buttons 324a, 324b are preferably also selectable by the mouse, if such an input device is available;               at least fig. 3 [0047]-[0051] discuss installation selection 210, selection of the implant sire preparation selection 252 displays the prepare implant sire display page 254;  discuss “When the site is prepared, the surgical team selects the main menu 204 and is returned to the implant preparation and installation selection, in which the suggested action is implant installation 256”, discuss “When ready, the surgical team is presented with an install implant display page 258, after affirming the implant installation selection 256…A select screw (or implant) size (or size and type) widget is provided to permit the surgical team to select one of a catalog of implants that is to be inserted at the implant site”); 

Regarding claim 24, Crampe et al. teaches:
	said user interface logic is further configured to switch between respective application-specific user interfaces via a common interface displayed on said display panel, wherein said common interface includes said first group of buttons (at least figs. 1-10, [0024]-[0080] discuss display monitor 106, GUI 112, discuss main menu 204;     in particular at least [0065] discuss “the top part of the main menu 204 displays a menu bar 310. The menu bar 310 includes four menu bar icons 316-322 each representing a respective one of the categories of functionality shown in FIG. 3; namely: the instrument calibration selection 206 represented by an instrument calibration icon 316 that resembles the three dimensional instrument locator 119; the patient imaging selection 208 represented by a patient imaging icon 318 resembling the fluoroscope 117; the implant preparation and installation selection 210 represented by an implant icon 320 that resembles a vertebra containing an implant…The menu bar 310 further includes a right and a left button 324a,324b (which could be replaced by any equivalent widget) that is associated with a respective key on the keypad 114 and indicates the keys that can be used to change the selected menu bar icon (or other vertically offset selection set in procedural display pages). The right and left buttons 324a, 324b are preferably also selectable by the mouse, if such an input device is available;        indicating that in main menu 204 and right and left buttons 324a, 324b are used to get to various screens including 220 of fig. 5, 232 of fig.7, 254 of fig. 9, 258 pf fig. 10;                        at least fig. 3 [0047]-[0051] discuss installation selection 210, selection of the implant sire preparation selection 252 displays the prepare implant sire display page 254;  discuss “When the site is prepared, the surgical team selects the main menu 204 and is returned to the implant preparation and installation selection, in which the suggested action is implant installation 256”, discuss “When ready, the surgical team is presented with an install implant display page 258, after affirming the implant installation selection 256…A select screw (or implant) size (or size and type) widget is provided to permit the surgical team to select one of a catalog of implants that is to be inserted at the implant site”

Regarding claim 26, Crampe et al. does not explicitly teach:
wherein said robotic medical device system includes a medical device and wherein said command is configured to cause said robotic medical device system to manipulate or maneuver the medical device;
However, Kang et al. teaches:
	wherein said robotic medical device system includes a medical device and wherein said command is configured to cause said robotic medical device system to manipulate or maneuver the medical device;
	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode may be selected manually by the user (e.g., using a selection button represented graphically on the display device 23 or a mode switch located on the haptic device 30 and/or the computing system 20) and/or automatically by a controller or software process”) to perform a procedure on a patient [0034]-[0049], [0088]-[0093]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with said robotic medical device system includes a medical device and wherein said command is configured to cause said robotic medical device system to manipulate or maneuver the medical device as taught by Kang et al. to perform a procedure on a patient.

Regarding claim 27, Crampe et al. does not explicitly teach:
wherein said medical device comprises a catheter;
However, Hauck et al. teaches:
wherein said medical device comprises a catheter (at least [0006]-[0096] discuss catheter 12/medical device 12) for an ever growing number of medical procedures ([0006]-[0096]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. in view of Haddad, Kang et al and Hauck et al. with wherein said medical device comprises a catheter as taught by Hauck et al. for an ever growing number of medical procedures.

Regarding claim 28, Crampe et al. does not explicitly teach:
said robotic medical device system includes a medical device, a frame, a support structure attached to the frame, support linkages attached to the support structure, and a manipulator assembly attached to the support linkages and configured to control the positioning of the medical device
However, Kang et al. teaches:
	said robotic medical device system includes a medical device, a frame, a support structure attached to the frame, support linkages attached to the support structure, and a manipulator assembly attached to the support linkages and configured to control the positioning of the medical device;
	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode may be selected manually by the user (e.g., using a selection button represented graphically on the display device 23 or a mode switch located on the haptic device 30 and/or the computing system 20) and/or automatically by a controller or software process”) to perform a procedure on a patient [0034]-[0049], [0088]-[0093]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with said robotic medical device system includes a medical device, a frame, a support structure attached to the frame, support linkages attached to the support structure, and a manipulator assembly attached to the support linkages and configured to control the positioning of the medical device as taught by Kang et al. to perform a procedure on a patient.

Regarding claim 29, Crampe et al. does not explicitly teach:
the medical device comprises one or more tools;
However, Kang et al. teaches:
	the medical device comprises one or more tools;
	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode may be selected manually by the user (e.g., using a selection button represented graphically on the display device 23 or a mode switch located on the haptic device 30 and/or the computing system 20) and/or automatically by a controller or software process”) to perform a procedure on a patient [0034]-[0049], [0088]-[0093]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with the medical device comprises one or more tools as taught by Kang et al. to perform a procedure on a patient.

Regarding claim 30, Crampe et al. does not explicitly teach:
the frame is supported by a plurality of wheels;
However, Kang et al. teaches:
	the frame is supported by a plurality of wheels;
	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode may be selected manually by the user (e.g., using a selection button represented graphically on the display device 23 or a mode switch located on the haptic device 30 and/or the computing system 20) and/or automatically by a controller or software process”, figs. 2A-2C show wheels) to perform a procedure on a patient [0034]-[0049], [0088]-[0093]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with the frame is supported by a plurality of wheels as taught by Kang et al. to perform a procedure on a patient.

Regarding claim 32, Crampe et al. does not explicitly teach:
said robotic medical device system further includes a localization system configured to determine a position of the medical device;
However, Kang et al. teaches:
	said robotic medical device system further includes a localization system configured to determine a position of the medical device;
	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode may be selected manually by the user (e.g., using a selection button represented graphically on the display device 23 or a mode switch located on the haptic device 30 and/or the computing system 20) and/or automatically by a controller or software process”;        [0042] discuss the arm 33 also includes position sensors (not shown) for determining a position and an orientation (i.e., pose) of the arm 33, such as encoders and/or resolvers mounted on the joints 33d and 33e and/or encoders and/or resolvers mounted on a shaft of each motor;     [0052]-[0062] discuss The haptic device tracker 45 is disposed on the haptic device 30, discuss “the arm 34 may include position sensors (e.g., encoders) similar to the position sensors of the arm 33 to provide measurements of a pose of the arm 34 relative to the base 32”,   discuss end effector tracker 47 and “end effector tracker 47 enables the surgical system 10 to determine a pose of a distal end of the haptic device 30. The tracker 47 is preferably configured to be disposed on the haptic device 30 at a distal end of the arm 33 (e.g., on the segment 33c, the end effector 35, the tool 50, and/or the tool holder 51)”) to perform a procedure on a patient [0034]-[0049], [0088]-[0093]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with said robotic medical device system further includes a localization system configured to determine a position of the medical device as taught by Kang et al. to perform a procedure on a patient.

Regarding claim 33, Crampe et al. does not explicitly teach:
the position of the medical device comprises a distal tip position corresponding to the distal end portion of the medical device, said localization system is further configured to determine an orientation of the distal end portion;
However, Kang et al. teaches:
	the position of the medical device comprises a distal tip position corresponding to the distal end portion of the medical device, said localization system is further configured to determine an orientation of the distal end portion;
	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode may be selected manually by the user (e.g., using a selection button represented graphically on the display device 23 or a mode switch located on the haptic device 30 and/or the computing system 20) and/or automatically by a controller or software process”;        [0042] discuss the arm 33 also includes position sensors (not shown) for determining a position and an orientation (i.e., pose) of the arm 33, such as encoders and/or resolvers mounted on the joints 33d and 33e and/or encoders and/or resolvers mounted on a shaft of each motor;     [0052]-[0062] discuss The haptic device tracker 45 is disposed on the haptic device 30, discuss “the arm 34 may include position sensors (e.g., encoders) similar to the position sensors of the arm 33 to provide measurements of a pose of the arm 34 relative to the base 32”,   discuss end effector tracker 47 and “end effector tracker 47 enables the surgical system 10 to determine a pose of a distal end of the haptic device 30. The tracker 47 is preferably configured to be disposed on the haptic device 30 at a distal end of the arm 33 (e.g., on the segment 33c, the end effector 35, the tool 50, and/or the tool holder 51)”) to perform a procedure on a patient [0034]-[0049], [0088]-[0093]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with the position of the medical device comprises a distal tip position corresponding to the distal end portion of the medical device, said localization system is further configured to determine an orientation of the distal end portion as taught by Kang et al. to perform a procedure on a patient.

Regarding claim 34, Crampe et al. does not explicitly teach:
the localization system further comprises a position sensor disposed in said medical device;
However, Kang et al. teaches:
	the localization system further comprises a position sensor disposed in said medical device;
	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode may be selected manually by the user (e.g., using a selection button represented graphically on the display device 23 or a mode switch located on the haptic device 30 and/or the computing system 20) and/or automatically by a controller or software process”;        [0042] discuss the arm 33 also includes position sensors (not shown) for determining a position and an orientation (i.e., pose) of the arm 33, such as encoders and/or resolvers mounted on the joints 33d and 33e and/or encoders and/or resolvers mounted on a shaft of each motor;     [0052]-[0062] discuss The haptic device tracker 45 is disposed on the haptic device 30, discuss “the arm 34 may include position sensors (e.g., encoders) similar to the position sensors of the arm 33 to provide measurements of a pose of the arm 34 relative to the base 32”,   discuss end effector tracker 47 and “end effector tracker 47 enables the surgical system 10 to determine a pose of a distal end of the haptic device 30. The tracker 47 is preferably configured to be disposed on the haptic device 30 at a distal end of the arm 33 (e.g., on the segment 33c, the end effector 35, the tool 50, and/or the tool holder 51)”) to perform a procedure on a patient [0034]-[0049], [0088]-[0093]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with the localization system further comprises a position sensor disposed in said medical device as taught by Kang et al. to perform a procedure on a patient.

Claims 25, 27 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crampe et al. (US 2004/0169673) in view of Haddad (US 2009/0089081), Kang et al (US 2007/0270685), Hauck et al. (US 20070198008) and Jacobson (Dov Jacobson, AvantGuard: exploring the distribution of autonomy, 2005, Proc. of SPIE Vol. 5805, pages 411-422) as applied to claims 21, 26 above, and further in view of Moll et al. (US 20080027464).
Regarding claim 25, Crampe et al. does not explicitly teach:
wherein said electronic control unit communicates said command wirelessly;
However, Moll et al. teaches:
wherein said electronic control unit communicates said command wirelessly (at least fig. 1 [0038] discuss “A wired connection (112) transfers signals between an electronics rack (114) at the operator control station (102) and instrument driver (106). The electronics rack (114) includes system hardware and software that substantially operate and perform the many functions of the robotic surgical system (100)”… “The wired connection (112) may be a hard wire connection, such as an electrical wire configured to transmit electrical signals (e.g., digital signals, analog signals, etc.), an optical fiber configured to transmit optical signals, a wireless link configured to transmit various types of signals (e.g., RF signals, microwave signals, etc.), etc., or any combinations of electrical wire, optical fiber, wireless link, etc”) to transfer signals and to perform minimally invasive operations ([0038]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. in view of Haddad, Kang et al., Hauck et al. and JACOBSON with wherein said electronic control unit communicates said command wirelessly as taught by Moll et al. to transfer signals and to perform minimally invasive operations.

Regarding claim 27, Crampe et al. does not explicitly teach:
wherein said medical device comprises a catheter;
However, Hauck et al. teaches:
wherein said medical device comprises a catheter (at least [0006]-[0096] discuss catheter 12/medical device 12) for an ever growing number of medical procedures ([0006]-[0096]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. in view of Haddad, Kang et al, Hauck et al. and JACOBSON with wherein said medical device comprises a catheter as taught by Hauck et al. for an ever growing number of medical procedures.
In addition and in the alternative, Moll et al. teaches:
wherein said medical device comprises a catheter (at least figs. 1-4 [0035]-[0041] discuss catheter) for minimally invasive surgical procedures ([0035]-[0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. in view of Haddad, Kang et al, Hauck et al. and JACOBSON with wherein said medical device comprises a catheter as taught by Moll et al. for minimally invasive surgical procedures.

Claim 31 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crampe et al. (US 2004/0169673) in view of Haddad (US 2009/0089081), Kang et al (US 2007/0270685), Hauck et al. (US 20070198008) and Jacobson (Dov Jacobson, AvantGuard: exploring the distribution of autonomy, 2005, Proc. of SPIE Vol. 5805, pages 411-422) as applied to claim 28 above, and further in view of Ostwald et al. (US 6327519).
Regarding claim 31, Crampe et al. does not explicitly teach:
the frame is track mounted to a track for movement relative to said track;
However, Ostwald et al.
the frame is track mounted to a track for movement relative to said track (at least fig. 2 col 5 line 35 to col 6 line 42 discuss tracks and frame 62 suspends on a track) to move to designate position (col 5 line 35 to col 6 line 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. in view of Haddad, Kang et al, Hauck et al. and JACOBSON with the frame is track mounted to a track for movement relative to said track as taught by Ostwald et al. to move to designate position.

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crampe et al. (US 2004/0169673) in view of Haddad (US 2009/0089081), Kang et al (US 2007/0270685), and Hauck et al. (US 20070198008).
Regarding claim 35, Crampe et al. teaches:
an electronic control unit and a memory (at least fig. 1 [0023]-[0026] discuss computer 102); 
a medical device system (at least figs. 1-5, 8-10, [0024]-[0080] discuss surgical/calibrated instrument 118, in particular at least [003] discuss surgical instrument 118 aligns with virtual instrument, [0050] discuss “When the surgical instrument enters a field of view of the acquired image, the corresponding virtual instrument is superimposed on the image in both image content fields, as shown in one embodiment illustrated in FIG. 9”;  [0076] discuss “implant display page 258 are shown with overlaid virtual instruments 370 “, “virtual instrument associated with the U-handle, having an appropriate tip is shown with a virtual implant 372 (which is a pedicle screw)” ; [0080] discuss calibrated instrument 118, and displaying virtual ); and 
a bedside interface device comprising a display panel configured to allow a user to communicate with a plurality of diagnostic or therapeutic systems that includes said medical device system, said bedside interface device including user interface logic stored in the memory configured to be executed by said electronic control unit and further configured to display on said display panel a user interface which includes a first group of buttons corresponding to the plurality of diagnostic and therapeutic systems (at least figs. 1-10, [0024]-[0080] discuss display monitor 106, GUI 112, discuss main menu 204;     in particular at least [0065] discuss “the top part of the main menu 204 displays a menu bar 310. The menu bar 310 includes four menu bar icons 316-322 each representing a respective one of the categories of functionality shown in FIG. 3; namely: the instrument calibration selection 206 represented by an instrument calibration icon 316 that resembles the three dimensional instrument locator 119; the patient imaging selection 208 represented by a patient imaging icon 318 resembling the fluoroscope 117; the implant preparation and installation selection 210 represented by an implant icon 320 that resembles a vertebra containing an implant…The menu bar 310 further includes a right and a left button 324a,324b (which could be replaced by any equivalent widget) that is associated with a respective key on the keypad 114 and indicates the keys that can be used to change the selected menu bar icon (or other vertically offset selection set in procedural display pages). The right and left buttons 324a, 324b are preferably also selectable by the mouse, if such an input device is available);
said user interface logic is further configured to receive from the user a user input from said display panel, said user interface logic being further configured to allow the user to select one button from said first group of buttons according to said user touch input to thereby select a corresponding one of said plurality of diagnostic and therapeutic systems and to present, in response to said user selection, an application-specific user interface on said display panel that enables access to and control of said one user-selected diagnostic and therapeutic system; 
wherein a user-selected diagnostic and therapeutic system comprises said medical device system, and wherein said user interface logic is further configured to allow the user to interact with said application-specific user interface to acquire user input corresponding to a command for the medical device system, and wherein said electronic control unit is configured to communicate the command to the medical device system;
(at least figs. 1-10, [0024]-[0080] discuss display monitor 106, GUI 112, discuss main menu 204;     in particular at least [0065] discuss “the top part of the main menu 204 displays a menu bar 310. The menu bar 310 includes four menu bar icons 316-322 each representing a respective one of the categories of functionality shown in FIG. 3; namely: the instrument calibration selection 206 represented by an instrument calibration icon 316 that resembles the three dimensional instrument locator 119; the patient imaging selection 208 represented by a patient imaging icon 318 resembling the fluoroscope 117; the implant preparation and installation selection 210 represented by an implant icon 320 that resembles a vertebra containing an implant…The menu bar 310 further includes a right and a left button 324a,324b (which could be replaced by any equivalent widget) that is associated with a respective key on the keypad 114 and indicates the keys that can be used to change the selected menu bar icon (or other vertically offset selection set in procedural display pages). The right and left buttons 324a, 324b are preferably also selectable by the mouse, if such an input device is available;               at least fig. 3 [0047]-[0051] discuss installation selection 210, selection of the implant sire preparation selection 252 displays the prepare implant sire display page 254;  discuss “When the site is prepared, the surgical team selects the main menu 204 and is returned to the implant preparation and installation selection, in which the suggested action is implant installation 256”, discuss “When ready, the surgical team is presented with an install implant display page 258, after affirming the implant installation selection 256…A select screw (or implant) size (or size and type) widget is provided to permit the surgical team to select one of a catalog of implants that is to be inserted at the implant site”)
Crampe et al. does not explicitly teach:
display panel includes a touch-responsive display panel;
user input includes user touch input;
user input includes user touch input from said touch-responsive display panel;
However, Haddad teaches:
display panel includes a touch-responsive display panel;
user input includes user touch input;
user input includes user touch input from said touch-responsive display panel;
(at least [0038] discuss display device 94 may include a touch-screen display device capable of receiving inputs from an orthopaedic surgeon 100. That is, the surgeon 100 may provide input data to the computing device 62, such as making a selection from a number of on-screen choices, by simply touching the screen of the display device 94) to be simple ([0038]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with display panel includes a touch-responsive display panel; user input includes user touch input; and user input includes user touch input from said touch-responsive display panel as taught by Haddad to be simple.

Further, Crampe et al. does not explicitly teach:
medical device system including a robotic medical device system in communication with said electronic control unit;
However, Kang et al. teaches:
medical device system including a robotic medical device system in communication with said electronic control unit
	also wherein said electronic control unit is configured to communicate the command to the robotic medical device system;
	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode may be selected manually by the user (e.g., using a selection button represented graphically on the display device 23 or a mode switch located on the haptic device 30 and/or the computing system 20) and/or automatically by a controller or software process”) to perform a procedure on a patient [0034]-[0049], [0088]-[0093]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with medical device system including a robotic medical device system in communication with said electronic control unit, and also wherein said electronic control unit is configured to communicate the command to the robotic medical device system as taught by Kang et al. to perform a procedure on a patient.

Further, Crampe et al. does not explicitly teach:
wherein said user interface logic is further configured to allow the user to create a plurality of waypoints;
wherein said user interface logic is further configured to allow the user to select each of the plurality of waypoints and change the nature of the selected waypoint;
However, Hauck et al. teaches:
	wherein said user interface logic is further configured to allow the user to create a plurality of waypoints;
	wherein said user interface logic is further configured to allow the user to select each of the plurality of waypoints and change the nature of the selected waypoint;
 	(at least fig. 15-16, [0103]-[0123] discuss display 156, user interface 166, target points 204, waypoints 202, in particular at least [0111] discuss “the user designates a plurality of waypoints 202, including a first waypoint 202a (i.e., a starting point) and a final waypoint 202b (i.e., an endpoint), on the graphical representation of heart chamber 152. The first and final waypoints 202a, 202b may be substantially co-located such that navigation path 200 is a substantially closed loop (e.g., a closed loop around a the pulmonary veins) … The user may further identify at least one target point 204 on the navigation path where a therapy is to be administered or a diagnosis is to be performed. The at least one target point 204 may, but need not, correspond to a waypoint 202”) to define a path ([0103]-[0123]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with wherein said user interface logic is further configured to allow the user to create a plurality of waypoints, wherein said user interface logic is further configured to allow the user to select each of the plurality of waypoints and change the nature of the selected waypoint as taught by Hauck et al.  to define a path.

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crampe et al. (US 2004/0169673) in view of Haddad (US 2009/0089081), Kang et al (US 2007/0270685), Hauck et al. (US 20070198008) and YAMAUCHI (US 20080294288).
Regarding claim 35, Crampe et al. teaches:
an electronic control unit and a memory (at least fig. 1 [0023]-[0026] discuss computer 102); 
a medical device system (at least figs. 1-5, 8-10, [0024]-[0080] discuss surgical/calibrated instrument 118, in particular at least [003] discuss surgical instrument 118 aligns with virtual instrument, [0050] discuss “When the surgical instrument enters a field of view of the acquired image, the corresponding virtual instrument is superimposed on the image in both image content fields, as shown in one embodiment illustrated in FIG. 9”;  [0076] discuss “implant display page 258 are shown with overlaid virtual instruments 370 “, “virtual instrument associated with the U-handle, having an appropriate tip is shown with a virtual implant 372 (which is a pedicle screw)” ; [0080] discuss calibrated instrument 118, and displaying virtual ); and 
a bedside interface device comprising a display panel configured to allow a user to communicate with a plurality of diagnostic or therapeutic systems that includes said medical device system, said bedside interface device including user interface logic stored in the memory configured to be executed by said electronic control unit and further configured to display on said display panel a user interface which includes a first group of buttons corresponding to the plurality of diagnostic and therapeutic systems (at least figs. 1-10, [0024]-[0080] discuss display monitor 106, GUI 112, discuss main menu 204;     in particular at least [0065] discuss “the top part of the main menu 204 displays a menu bar 310. The menu bar 310 includes four menu bar icons 316-322 each representing a respective one of the categories of functionality shown in FIG. 3; namely: the instrument calibration selection 206 represented by an instrument calibration icon 316 that resembles the three dimensional instrument locator 119; the patient imaging selection 208 represented by a patient imaging icon 318 resembling the fluoroscope 117; the implant preparation and installation selection 210 represented by an implant icon 320 that resembles a vertebra containing an implant…The menu bar 310 further includes a right and a left button 324a,324b (which could be replaced by any equivalent widget) that is associated with a respective key on the keypad 114 and indicates the keys that can be used to change the selected menu bar icon (or other vertically offset selection set in procedural display pages). The right and left buttons 324a, 324b are preferably also selectable by the mouse, if such an input device is available);
said user interface logic is further configured to receive from the user a user input from said display panel, said user interface logic being further configured to allow the user to select one button from said first group of buttons according to said user touch input to thereby select a corresponding one of said plurality of diagnostic and therapeutic systems and to present, in response to said user selection, an application-specific user interface on said display panel that enables access to and control of said one user-selected diagnostic and therapeutic system; 
wherein a user-selected diagnostic and therapeutic system comprises said medical device system, and wherein said user interface logic is further configured to allow the user to interact with said application-specific user interface to acquire user input corresponding to a command for the medical device system, and wherein said electronic control unit is configured to communicate the command to the medical device system;
(at least figs. 1-10, [0024]-[0080] discuss display monitor 106, GUI 112, discuss main menu 204;     in particular at least [0065] discuss “the top part of the main menu 204 displays a menu bar 310. The menu bar 310 includes four menu bar icons 316-322 each representing a respective one of the categories of functionality shown in FIG. 3; namely: the instrument calibration selection 206 represented by an instrument calibration icon 316 that resembles the three dimensional instrument locator 119; the patient imaging selection 208 represented by a patient imaging icon 318 resembling the fluoroscope 117; the implant preparation and installation selection 210 represented by an implant icon 320 that resembles a vertebra containing an implant…The menu bar 310 further includes a right and a left button 324a,324b (which could be replaced by any equivalent widget) that is associated with a respective key on the keypad 114 and indicates the keys that can be used to change the selected menu bar icon (or other vertically offset selection set in procedural display pages). The right and left buttons 324a, 324b are preferably also selectable by the mouse, if such an input device is available;               at least fig. 3 [0047]-[0051] discuss installation selection 210, selection of the implant sire preparation selection 252 displays the prepare implant sire display page 254;  discuss “When the site is prepared, the surgical team selects the main menu 204 and is returned to the implant preparation and installation selection, in which the suggested action is implant installation 256”, discuss “When ready, the surgical team is presented with an install implant display page 258, after affirming the implant installation selection 256…A select screw (or implant) size (or size and type) widget is provided to permit the surgical team to select one of a catalog of implants that is to be inserted at the implant site”)
Crampe et al. does not explicitly teach:
display panel includes a touch-responsive display panel;
user input includes user touch input;
user input includes user touch input from said touch-responsive display panel;
However, Haddad teaches:
display panel includes a touch-responsive display panel;
user input includes user touch input;
user input includes user touch input from said touch-responsive display panel;
(at least [0038] discuss display device 94 may include a touch-screen display device capable of receiving inputs from an orthopaedic surgeon 100. That is, the surgeon 100 may provide input data to the computing device 62, such as making a selection from a number of on-screen choices, by simply touching the screen of the display device 94) to be simple ([0038]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with display panel includes a touch-responsive display panel; user input includes user touch input; and user input includes user touch input from said touch-responsive display panel as taught by Haddad to be simple.

Further, Crampe et al. does not explicitly teach:
medical device system including a robotic medical device system in communication with said electronic control unit;
However, Kang et al. teaches:
medical device system including a robotic medical device system in communication with said electronic control unit
	also wherein said electronic control unit is configured to communicate the command to the robotic medical device system;
	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode may be selected manually by the user (e.g., using a selection button represented graphically on the display device 23 or a mode switch located on the haptic device 30 and/or the computing system 20) and/or automatically by a controller or software process”) to perform a procedure on a patient [0034]-[0049], [0088]-[0093]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with medical device system including a robotic medical device system in communication with said electronic control unit, and also wherein said electronic control unit is configured to communicate the command to the robotic medical device system as taught by Kang et al. to perform a procedure on a patient.

Further, Crampe et al. does not explicitly teach:
wherein said user interface logic is further configured to allow the user to create a plurality of waypoints;
wherein said user interface logic is further configured to allow the user to select each of the plurality of waypoints and change the nature of the selected waypoint;
However, Hauck et al. teaches:
	wherein said user interface logic is further configured to allow the user to create a plurality of waypoints;
	wherein said user interface logic is further configured to allow the user to select each of the plurality of waypoints and change the nature of the selected waypoint;
 	(at least fig. 15-16, [0103]-[0123] discuss display 156, user interface 166, target points 204, waypoints 202, in particular at least [0111] discuss “the user designates a plurality of waypoints 202, including a first waypoint 202a (i.e., a starting point) and a final waypoint 202b (i.e., an endpoint), on the graphical representation of heart chamber 152. The first and final waypoints 202a, 202b may be substantially co-located such that navigation path 200 is a substantially closed loop (e.g., a closed loop around a the pulmonary veins) … The user may further identify at least one target point 204 on the navigation path where a therapy is to be administered or a diagnosis is to be performed. The at least one target point 204 may, but need not, correspond to a waypoint 202”) to define a path ([0103]-[0123]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with wherein said user interface logic is further configured to allow the user to create a plurality of waypoints, wherein said user interface logic is further configured to allow the user to select each of the plurality of waypoints and change the nature of the selected waypoint as taught by Hauck et al.  to define a path.
In addition and in the alternative, YAMAUCHI teaches:
wherein said user interface logic is further configured to allow the user to create a plurality of waypoints;
wherein said user interface logic is further configured to allow the user to select each of the plurality of waypoints and change the nature of the selected waypoint;
 	(at least [0189] discuss “an interface for designating waypoints... A complete path can be specified for each robot, by providing a number of waypoints. The interface may use a single mode of operation for simplicity, which preferably allows operation with only a stylus, for example. The interface is to click on a location the robot is either at or a waypoint the robot is already scheduled to reach and then drag to the location the robot should go to and release. Any path that was previously specified past the start waypoint/robot is erased. This interface allows for any path to be specified and modified using only the stylus”;   as the selected waypoint is no longer on the path that was erased, this reads on changing the nature of the selected waypoint) for simplicity ([0189]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with wherein said user interface logic is further configured to allow the user to create a plurality of waypoints; wherein said user interface logic is further configured to allow the user to select each of the plurality of waypoints and change the nature of the selected waypoint;  as taught by YAMAUCHI  for simplicity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664